124 F.3d 212
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clifford THURSTON, Plaintiff-Appellant,v.U.S. BEHAVIORAL HEALTH, Defendant-Appellee.
No. 96-36205.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Filed Sept. 12, 1997.

Appeal from the United States District Court for the Western District of Washington Barbara J. Rothstein, Chief District Judge, Presiding
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Clifford Thurston appeals pro se the district court's dismissal of his action alleging that U.S. Behavioral Health violated Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131-12134 (1995) ("ADA"), by eliminating programs and services at Community Mental Health Centers in its capacity as manager of King County Mental Health Division.


3
We have jurisdiction under 28 U.S.C. § 1291.  We review de novo a dismissal for failure to state a claim, see Sosa v. Hiraoka, 920 F.2d 1451, 1455 (9th Cir.1990), and we affirm.


4
Although we liberally construe Thurston's pro se civil rights complaint, we may not supply essential elements of the claim that were not initially pled.  See Ivey v. Board of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.1982) (vague and conclusory allegations are not sufficient to withstand motion to dismiss).  Thurston fails to allege that U.S. Behavioral Health is a public entity, see 42 U.S.C. § 12131, or that he was injured or discriminated against, see Ackley v. Corporation of the State of Arizona, 98 F.3d 461, 462 (9th Cir.1996) (upholding dismissal of ADA claim for elimination of benefits to severely disabled persons on grounds of lack of discrimination).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3